DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Applicant's arguments filed 07/25/2022 have been fully considered and are persuasive. The objection is withdrawn. 
Rejection Under 101
Applicant's arguments filed 07/25/2022 have been fully considered. Applicant argues that:
The Office Action does not list any portion of the specification where the applicant discusses the abstract ideas as being performed by the human mind. In response to Applicant’s argument, the abstract idea was categorized under the grouping of Organizing Human Activity, therefore, Applicant’s argument is moot. 
The ability of some aspects of a surgical system to determine or infer information related to a surgical procedure from data received from a plurality of surgical hubs is not capable of being practically being performed in the human mind. In response to Applicant’s argument, the abstract idea was categorized under the grouping of Organizing Human Activity, therefore, Applicant’s argument is moot.
The physical elements are not merely applying a mental process, but rather these physical elements are recited as making transformational changes using the data received about alerts or operational failures in the surgical procedure instruments. In response to Applicant’s argument, the abstract idea was categorized under the grouping of Organizing Human Activity, therefore, Applicant’s argument is moot. Additionally, the physical elements (i.e., the processor, memory, input/output interface, surgical instrument, database, instructions executed by the processor, etc.) are being used for their intended purpose, and as discussed in the rejected below they are well-understood, routine, and conventional. 
The live critical data is generated by one or more modular devices that are paired with the surgical hub, which removes the invention from the realm of an abstract concept that occurs in the human mind. In response to Applicant’s argument, the abstract idea was categorized under the grouping of Organizing Human Activity, therefore, Applicant’s argument is moot. Additionally, the additional elements encompass the physical elements (i.e., the processor, memory, input/output interface, surgical instrument, database, instructions executed by the processor, etc.) which are being used for their intended purpose. As discussed in the rejected below the additional elements are do not amount to a practical application and are considered well-understood, routine, and conventional.
The steps of the claim are all linked and all reliant upon the physical components of the system and therefore are not abstract ideas capable of being conducted in the human mind. In response to Applicant’s argument, the abstract idea was categorized under the grouping of Organizing Human Activity, therefore, Applicant’s argument is moot. Additionally, the additional elements encompass the physical elements (i.e., the processor, memory, input/output interface, surgical instrument, database, instructions executed by the processor, etc.) which are being used for their intended purpose. As discussed in the rejected below the additional elements are do not amount to a practical applicant and are considered well-understood, routine, and conventional.
The claimed invention addresses improvements to the field of cloud-based medical systems to manage the functionality and maintenance of surgical instruments that are used in live surgical operations. The system enables appropriate responses to received data during an operation. (See Spec. at [0234]-[0245]). In response to Applicant’s argument and as discussed in the rejection below, the additional elements do not amount to a practical application because they amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. 
The claim as a whole should be considered when deciding if there is an improvement. The claims address issues resulting from surgical instruments that are connected to cloud-based medical systems across surgical hubs and possibly several facilities. The claimed invention provides a solution to recognize failures and critical data by timely and improved data sorting, handling, and prioritization. Therefore, the claims provide an improvement. In response to Applicant’s argument and as discussed in the rejection below, the additional elements do not amount to a practical application because they amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-8 and 14-20 are drawn to a system for obtaining critical data from surgical hubs, determining a priority status of the critical data into one or more tiers by employing situational awareness to infer priority of the critical data, and determine a response to the alert or operational failure by employing situational awareness based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data which is within the four statutory categories (i.e. machine).   Claims 9-13 are drawn to a non-transitory CRM for obtaining critical data from surgical hubs, determining a priority status of the critical data into one or more tiers by employing situational awareness to infer priority of the critical data, and determine a response to the alert or operational failure by employing situational awareness based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data which is within the four statutory categories (i.e. CRM).   
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 9, 14) recites: 
A cloud based analytics medical system comprising: 
at least one processor; 
at least one memory communicatively coupled to the at least one processor; 
an input/output interface configured for accessing data from a plurality of surgical hubs, each of the plurality of surgical hubs communicatively coupled to at least one surgical instrument and the at least one processor; and 
a database residing in the at least one memory and configured to store the data; and 
wherein the at least one memory is configured to store instructions executable by the at least one processor to: 
receive historical critical data from the plurality of surgical hubs during one or more surgical procedures involving a patient on an operating table, wherein the plurality of surgical hubs determine critical data based on screening criteria, wherein the historical critical data comprises aggregate data from one or more surgical instruments related to the at least one surgical instrument used during the one or more surgical procedures; 
employ situational awareness to infer priority of the historical critical data based on contextual cues, wherein the priority determines the level of urgency of response from the cloud based analytics medical system based on factors including severity, unexpectedness, suspiciousness, and security and employ the situational awareness to determine information related to the one or more surgical procedures from data received from the plurality of surgical hubs; 
route the historical critical data to a cloud storage location residing within the at least one memory; 
receive an indication, from a surgical hub among the plurality of surgical hubs involved in a live surgical procedure, that a surgical instrument during the live surgical procedure has reported an alert or operational failure; 
receive live critical data associated with the alert or operational failure, wherein the live critical data comprises data generated from one or more modular devices paired with the surgical hub; 
employ the situational awareness based on an operational characteristic indicated by the live 2Application Serial No. 15/940,706Response dated February 18, 2022Response to Non-Final Office Action dated October 18, 2021critical data and a comparison with the prioritized historical critical data, to determine a response to the alert or operation failure, and wherein the response comprises considering at least the following options: 
diagnosing a root cause of a malfunction of the surgical instrument, recommending or executing a corrective action, and tracking the surgical instrument and patient outcome;
transmit the response to the alert or operational failure in a broadcast message to the plurality of surgical hubs, wherein at least one of the plurality of surgical hubs is communicably coupled to the surgical instrument; and 
automatically alter a parameter of the surgical instrument based on the response, wherein the response addresses the malfunction of the surgical instrument, and wherein the response is implemented in real-time or near real time.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the processor, memory, input/output interface, surgical instrument, database, instructions executed by the processor, cloud based system, automatic and real-time implementation, the limitations in the context of this claim encompass an following steps or rules in order to organize surgical information to determine operational failures and alert of any such failures in order to adjust the instrument to prevent further malfunctions during the surgeries. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-13, and 15-20 reciting particular aspects of organizing surgical information). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 9, 14) recites: 
A cloud based analytics medical system comprising: 
at least one processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
at least one memory communicatively coupled to the at least one processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an input/output interface configured for accessing data from a plurality of surgical hubs, each of the plurality of surgical hubs communicatively coupled to at least one surgical instrument and the at least one processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a database residing in the at least one memory and configured to store the data; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein the at least one memory is configured to store instructions executable by the at least one processor to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive historical critical data from the plurality of surgical hubs during one or more surgical procedures involving a patient on an operating table, wherein the plurality of surgical hubs determine critical data based on screening criteria, wherein the historical critical data comprises aggregate data from one or more surgical instruments related to the at least one surgical instrument used during the one or more surgical procedures; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
employ situational awareness to infer priority of the historical critical data based on contextual cues, wherein the priority determines the level of urgency of response from the cloud based analytics medical system (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) based on factors including severity, unexpectedness, suspiciousness, and security, and employ the situational awareness to determine information related to the one or more surgical procedures from data received from the plurality of surgical hubs; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
route the historical critical data to a cloud storage location residing within the at least one memory; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
receive an indication, from a surgical hub among the plurality of surgical hubs involved in a live surgical procedure (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), that a surgical instrument during the live surgical procedure has reported an alert or operational failure; 
receive live critical data associated with the alert or operational failure, wherein the live critical data comprises data generated from one or more modular devices paired with the surgical hub; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
employ situational awareness based on an operational characteristic indicated by the live 2Application Serial No. 15/940,706Response dated February 18, 2022Response to Non-Final Office Action dated October 18, 2021critical data and a comparison with the prioritized historical critical data, to determine a response to the alert or operational failure, and wherein the response comprises considering at least the following options: 
diagnosing a root cause of a malfunction of the surgical instrument, recommending or executing a corrective action, and tracking the surgical instrument and patient outcome;
transmit the response to the alert or operational failure in a broadcast message to the plurality of surgical hub, wherein at least one of the plurality of surgical hubs is communicably coupled to the surgical instrument; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
automatically alter a parameter of the surgical instrument based on the response, wherein the response addresses the malfunction of the surgical instrument, and wherein the response is implemented in real-time or near real time. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor, memory, input/output interface, surgical instrument, database, instructions executed by the processor, cloud based system, automatic and real-time implementation, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0055], [0143], [0229], [0316], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving historical critical data amounts to selecting a particular data source or type of data to be manipulated and mere data gathering; routing historical data to memory amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to alert for operational failures, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-8, 13, 16-17 and 20 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-8, 10-13, and 15-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor, memory, input/output interface, surgical instrument, database, instructions executed by the processor, cloud based system, automatic and real-time implementation, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0055], [0143], [0229], [0316]); receiving historical critical data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); routing historical data to memory, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-8, 13, 16-17 and 20, which recite storing critical data and additional data, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686